DETAILED ACTION
This action is in response to a correspondence filed on 11/03/2021.
Claims 1, 3, 6, 8, 22, 24, 27 and 29 are amended.
Claims 43-46 are new.
Claims 1-8, 22-29 and 43-46 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/03/2021, with respect to the rejection(s) of claim(s) 1-8 and 22-29 under 35 U.S.C. 102(a)(1) as being anticipated by Ashwood-Smith (US 20170063658) have been fully considered, however upon further consideration, a new ground(s) of rejection is made in view of Ashwood-Smith (US 20170063658), in view of Wang et al. (US 20190165988).
Applicant’s arguments:
The Applicant argues that the Ashwood-Smith reference does not anticipate claim 1. More specifically, the Applicant asserts that Ashwood-Smith does not describe “assessing a first value indicating a first likelihood of a PSRG failure for a first PSRG of the one or more PSRGs; and assessing a second value indicating a second likelihood of a PSRG failure for a second PSRG of the one or more PSRGs, wherein the first value is different than the second value” as amended in claim 1.

Examiner’s response:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 22-29 and 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashwood-Smith (US 20170063658), in view of Wang et al. (US 20190165988) hereinafter Wang.
Regarding claim 1, Ashwood-Smith teaches a method for analyzing failures in network resources in a multilayered communication network using passive shared risk resource groups (see Abstract and [0001-4]: Ashwood-Smith teaches  a method of managing risk in a network including computing a first path between a source and a destination within the network, computing a second path between the source and the destination, and comparing a first risk zone of a first network element in the first path to a second risk zone of a second network element in the second path. To accomplish this objective, Ashwood-Smith teaches a concept in network routing known as Shared Risk Resource Group (SRG) wherein a set of identifiers is assigned to the nodes of a network model, and each of the identifiers correlate to some risk of failure), the method comprising: 
identifying network resources in a plurality of network resources having common risk attributes (see Fig. 1 and [0023]: The network 100 also includes a plurality of shared risk groups. For example, each of the nodes 110 labeled A, B, C, D, and I is reliant upon the same power source 112. If that power source 112 happens to fail, which may be deemed Risk-A, each of the nodes 110 labeled A, B, C, D, and I will lose power and may fail, thereby potentially interrupting traffic flow through the network 100. As such, the nodes 110 labeled A, B, C, D, and I are assigned a particular identifier to indicate that these nodes share a risk that exceeds an acceptable threshold and have been grouped together into a shared risk node group corresponding to Risk-A);
grouping the network resources into one or more passive shared risk resource groups (PSRG) based on the common risk attributes (see [0023]: The network 100 also includes a plurality of shared risk groups … [0025]: As another example, 
assessing a likelihood of a PSRG failure for one or more PSRGs (see [0027]: To reduce the likelihood that the network is subject to an outage based on such a shared risk event, paths with elements (e.g., nodes, links) that do not have intersecting or overlapping vicinities based on their location-based risk identifiers are selected. Additionally, Ashwood-Smith teaches  in [0031: FIG. 4 is a graph 400 depicting the determination of a shared risk in one embodiment using the location-based risk identifiers described herein … In an embodiment, the risk to each network element is plotted using a location-based risk identifier having the format: (latitude, longitude) ... As shown, a first risk 430 having the location-based risk identifier of (1, 1) and a second risk 440 having the location-based risk identifier of (1, 2) are plotted on the graph 400. As shown, the first risk 430 is within a predetermined threshold distance 450 (e.g., 1 unit, 50 feet, 10 meters, etc.) of the second risk 440. As such, there is a shared risk in excess of a determined threshold between the two network elements based on their respective location-based risk identifiers). 

 Wang remedies to these deficiencies. In fact, Wang teaches a method in accordance with the present invention for assessing network failure events and identifying the probable root cause of the failure events ([0017]), the method for assessing network failure events assessing a first value indicating a first likelihood of a failure for a first network entity of one or more network entities and assessing a second value indicating a second likelihood of a failure for a second network entity of the one or more network entities, wherein the first value is different than the second value (see Fig. 6a and [0071]: Wang teaches a user interface 600a that includes failure probability data 625, wherein the failure probably data 625 may include data indicating the likelihood or probability that the indicated root cause was correlated to the network failure event observed at the indicated network entity. For example, Fig. 6A shows a failure probability of 0.95 for network entity “Router_a:port0” and a failure probability of 0.75 for network entity “Router_b:port0”). Although the network failure assessment in Wang is not directed to “passive shared risk groups” (PSRGs), nor does Wang make any mention of PSRGs, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the network monitoring and analysis tool for performing real-time probabilistic assessment of network failures on network entities as disclosed in Wang to the failure detection system of Ashwood-Smith such that different values indicating a likelihood of a PSRG for one or more PSRGs can be assessed. Modifying Ashwood-Smith with the features claimed by Wang would yield to expected results, namely determining the severity of each event occurring on network resources and thereby effectively take action.


Regarding claim 2, Ashwood-Smith in view of Wang teaches the limitations of claim 1 as examined above. The Ashwood-Smith and Wang combination teaches a method comprising identifying network resources in a plurality of network resources having common risk attributes. Ashwood-Smith further teaches a method wherein identifying the network resources with the common risk attributes comprises limiting a search for the common risk attributes in network resources geographically close to one another (see [0021]: the shared risk link group and/or shared risk node group have identifiers that contain geographic (e.g., physical location) information ... If, for example, a network element (e.g., nodes, links, etc.) is within the same threshold distance as another network element, then those network elements share a risk (e.g., a risk that cannot be automatically detected or discovered) that is unacceptable and, therefore, their respective geographic locations or their respective paths through the network are not considered disjoint relative to that risk).

Regarding claim 3, Ashwood-Smith, in view of Wang teaches the limitations of claim 1 examined above. Ashwood-Smith, in view of Wang teaches a method for analyzing failures in network resources in a multilayered communication network using PSRG. Wang further teaches a method comprising outputting the first value for the first likelihood of the first PSRG failure and the second value for the second likelihood of the second PSRG failure to an administrative device (see Fig. 6A and [0065]: As shown in FIG. 6A, the user interface 600 a includes failure probability data 625. The failure probability data 625 may include data indicating the probability that the indicated root cause was correlated to the network failure event observed at the indicated network entity). 

Regarding claim 4, Ashwood-Smith, in view of Wang teaches the method of claim 1 as examined above. Ashwood-Smith, in view of Wang teaches a method for analyzing failures in network resources in a multilayered communication network using PSRG. Ashwood-Smith further teaches a method comprising defining the one or more PSRG based on a predefined mapping of said plurality of network resources in the communication network (see [0026]: To remedy this, a system of coordination may be implemented to map the risk identifiers of Domain-A, which are in one format, to the risk identifiers of Domain-B, which are in a different format; see [0029-30]: the location-based risk identifiers comprise a set of coordinates ... Physical links may be represented using geo-fencing techniques that allow for the definition of a series of line segments (or a path) through a map).

Regarding claim 5, Ashwood-Smith in view of Wang is applied as disclosed in claim 1 examined above. The combination of Ashwood-Smith and Wang further discloses a method wherein identifying the network resources in said plurality of network resources having the common risk attributes comprises identifying one or more failed network resources from said plurality of network resources having the common risk attributes (Ashwood-Smith - see [0023]: For example, each of the nodes 110 labeled A, B, C, D, and I is reliant upon the same power source 112. If that power source 112 happens to fail, which may be deemed Risk-A, each of the nodes 110 labeled A, B, C, D, and I will lose power and may fail, thereby potentially interrupting traffic flow through the network 100. As such, the nodes 110 labeled A, B, C, D, and I are assigned a particular identifier to indicate that these nodes share a risk that exceeds an acceptable threshold and have been grouped together into a shared risk node group corresponding to Risk-A).

	Regarding claim 6, Ashwood-Smith, in view of Wang teaches the limitations of claim 5 as examined above. The Ashwood-Smith and Wang combination teaches a method wherein 

Regarding claim 7, Ashwood-Smith, in view of Wang teaches the method of claim 6 as examined above. Ashwood-Smith further teaches a method wherein the predefined criterion is selected from the group consisting of failures of the one or more failed network resources that are geographically close to one another, failures of at least two failed network resources that occur substantially at the same time, and failures of at least two failed network resources that failed together in the past (see [0027]: when a network element (e.g., node or link) in the network 300 is within a threshold distance of another network element based on the location-based risk identifiers of the network elements, those network elements share a risk and their respective paths through the network are not considered disjoint.  B and C and the link 109 between the nodes 110 labeled F and G are assigned a particular identifier to indicate that these links share a risk that exceeds an acceptable threshold and have been grouped together into a shared risk link group corresponding to Risk-C). 

	Regarding claim 8, Ashwood-Smith, in view of Wang teaches the limitations of claim 1 examined above. The Ashwood-Smith reference teaches a method for analyzing failures in 

Regarding claim 22, Ashwood-Smith teaches an apparatus for analyzing failures in analyzing failures in network resources in a multilayered communication network using passive shared risk resource groups (see [0001-4]: communication networks are inherently multilayered. Additionally, Ashwood-Smith teaches a concept in network routing known as Shared Risk Resource Group (SRG) wherein a set of identifiers is assigned to the nodes of a network model, and each of the identifiers correlate to some risk of failure. It is understood that the network 100 comprises passive components such as fiber optic linking cables or conduit (see [0003, 22])), the apparatus comprising: 
a memory (see [0007]); and 
a processor configured to:
identify network resources in a plurality of network resources having common risk attributes (see Fig. 1 and [0023]: The network 100 also includes a plurality of shared risk groups. For example, each of the nodes 110 labeled A, B, C, D, and I is reliant upon the same power source 112. If that power source 112 happens to fail, which may be deemed Risk-A, each of the nodes 110 labeled A, B, C, D, and I will lose power and may fail, thereby potentially interrupting traffic flow through the network 100. As such, the nodes 110 labeled A, B, C, D, and I are assigned a particular identifier to indicate that these nodes share a risk that exceeds an acceptable threshold and have been grouped together into a shared risk node group corresponding to Risk-A); 
group the network resources into one or more passive shared risk resource groups (PSRG) based on the common risk attributes (see [0023]: The network 100 also includes a plurality of shared risk groups … [0025]: As another example, the link 108 between the nodes 110 labeled B and C and the link 109 between the nodes 110 labeled F and G both pass through the structure 114 (e.g., a conduit, bridge, building, roadway, etc.). If that structure 114 or the surrounding area suffers damage, which may be deemed Risk C, the link 108 between the nodes 110 labeled B and C and the link 109 between the nodes 110 labeled F and G may both fail. As such, the link 108 between the nodes 110 labeled B and C and the link 109 between the nodes 110 labeled F and G are assigned a particular identifier to indicate that these links share a risk that exceeds an acceptable threshold and have been grouped together into a shared risk link group corresponding to Risk-C. It is understood that the network 100 comprises passive components such as fiber optic linking cables or conduit (see [0003, 22]); and 
assess a likelihood of a PSRG failure for the one or more PSRGs (see [0027]: To reduce the likelihood that the network is subject to an outage based on such a shared risk event, paths with elements (e.g., nodes, links) that do not have intersecting or overlapping vicinities based on their location-based risk identifiers are selected. Additionally, Ashwood-Smith teaches in [0031: FIG. 4 is a graph 400 depicting the determination of a shared risk in one embodiment using the location-based risk identifiers described herein … In an embodiment, the risk to each network element is plotted using a location-based risk identifier having the format: (latitude, longitude) ... As shown, a first risk 430 having the location-based risk identifier of (1, 1) and a second risk 440 having the location-based risk identifier of (1, 2) are plotted on the graph 400. As shown, the first risk 430 is 
While Ashwood-Smith discloses a method for assessing a likelihood of failure of one or more PSRGs, the Ashwood-Smith does not teach a method wherein assessing a likelihood of a PSRG failure for one or more PSRGs includes assessing a first value indicating a first likelihood of a PSRG failure for a first PSRG of the one or more PSRGs and assessing a second value indicating a second likelihood of a PSRG failure for a second PSRG of the one or more PSRGs, wherein the first value is different than the second value. Wang remedies to these deficiencies. In fact, Wang teaches a method in accordance with the present invention for assessing network failure events and identifying the probable root cause of the failure events ([0017]), the method for assessing network failure events assessing a first value indicating a first likelihood of a failure for a first network entity of one or more network entities and assessing a second value indicating a second likelihood of a failure for a second network entity of the one or more network entities, wherein the first value is different than the second value (see Fig. 6a and [0071]: Wang teaches a user interface 600a that includes failure probability data 625, wherein the failure probably data 625 may include data indicating the likelihood or probability that the indicated root cause was correlated to the network failure event observed at the indicated network entity. For example, Fig. 6A shows a failure probability of 0.95 for network entity “Router_a:port0” and a failure probability of 0.75 for network entity “Router_b:port0”). Although the network failure assessment in Wang is not directed to “passive shared risk groups” (PSRGs), nor does Wang make any mention of PSRGs, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the network monitoring and analysis tool for performing real-time probabilistic assessment of network failures on network entities as disclosed in Wang to the failure detection system of Ashwood-Smith such that 

Regarding claim 23, it teaches the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 24, it discloses the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 25, it teaches the same limitations as claim 4 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 26, it teaches the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 27, it teaches the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 28, it teaches the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 29, it discloses the same limitations as claim 8 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 43, Ashwood-Smith in view of Wang is applied as disclosed in claim 1 examined above. The combination of Ashwood-Smith and Wang teaches a method comprising identifying network resources in a plurality of network resources having common risk attributes. Furthermore, Ashwood-Smith teaches a method wherein identifying the network resource with the common risk attributes comprises limiting a search for the common risk attributes in network resources that have failed substantially at the same time in the past (see [0024-25]: For example, the first path 102 through the network may include the nodes 110 labeled A, B, C, and D. Because the node 110 labeled I shares the same particular identifier as the nodes 110 labeled A, B, C, and D, the node 110 labeled I will not be used within the second path 103 to ensure that the two paths are disjoint (e.g., do not have a shared risk above a predetermined threshold). With the node 110 labeled I eliminated from consideration due to its particular identifier, only the nodes 110 labeled E, F, G, and H are available for the second path 103).

Regarding claim 44, Ashwood-Smith in view of Wang is applied as disclosed in claim 6 examined above. The combination of Ashwood-Smith and Wang teaches a method wherein assessing the first value indicating the first likelihood of the first PSRG failure and the second value indicating the second likelihood of the second PSRG failure comprises assigning a higher value when failures of the one or more failed network resources in each of the one or more PSRG meet a predefined criterion. Furthermore, Ashwood-Smith teaches a method wherein the predefined criterion is failures of at least two failed network resources that failed together more than once in the past, and a value assigned indicating a likelihood of a PSRG failure is increased by a factor of 2 (see [0023]: For example, each of the nodes 110 labeled A, B, C, D, and I is reliant upon the same power source 112. If that power source 112 happens to fail, which may be deemed Risk-A, each of the nodes 110 labeled A, B, C, D, and I will lose power and may fail, thereby potentially interrupting traffic flow through the network 100. As such, the nodes 110 labeled A, B, C, D, and I are assigned a particular identifier to indicate that these nodes share a risk that 

Regarding claim 45, it teaches the same limitations as claim 43 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 46, it teaches the same limitations as claim 44 examined above. Therefore, the same rationale of rejection is applied.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454